Case 1:18-cv-11138-JMF Document 1-4 Filed 11/29/18 Page 1 of 2
               Case 1:18-cv-11138-JMF Document 1-4 Filed 11/29/18 Page 2 of 2




                                                                                        .~ w
                                                                                                                 i    r
                                                                                                                       ~,
                                                                                                                 i~
                                                                                                                 ~
                                                                                                                 ~,
           Fii~            ~ll~.~~:




           1~VIIt~~1~1~ "~~1 .~~~~

 ~~        I~~` ~~►~1~ ~ 1~~" I~~~B~~o~61~~Bq.. ~r~~~~~~~.
  !,
~.
                                                                                                                       ~
                                               .
                                                                          f
                                                                         ~ kLE~tr~~ I~e~.~~

                                                                                                                 ~~     i
     y''   ~   i~'ti ; ~    '~ ~ '    ; # ;~   f p r ~   ~i   ~ J u~ i   ~~~   ~~
                                                                               ~~   ~ ,s ,1 ~: a   ~.   ei s i        ;1~
